DETAILED ACTION
Claims 1-2, 4-13, 15-16, and 19-21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021, has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-13, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Craske, U.S. Patent Application Publication No. 2010/0325397 A1 (as cited by applicant), in view of Nakamura, U.S. Patent No. 5,682,531.
Referring to claim 1, Craske has taught apparatus for processing data comprising:
a) processing circuitry to perform processing operations under control of program instructions  (see FIG.1, circuitry 12, which performs operations in response to instructions (some examples of which are shown on page 8, left column)); and
b) decoder circuitry to decode said program instructions to generate control signals to control said processing circuitry to perform said processing operations (a decoder inherently decodes program instructions to generate signals to control circuitry 12 to perform operations);
c) wherein said decoder circuitry is responsive to a context-data-dependent program instruction and current context data to generate said control signals to control said processing circuitry to perform a context-data-dependent processing operation specified by said context-data-dependent program instruction and said current context data (see paragraph [0064].  Floating-point context data in floating-point registers (FIG.1, 14B, and FIG.2B, s0 to s31) and in FPSCR, which inherently includes control data such as rounding mode, would be used in combination with a floating-point instruction (which operates on/within a floating point context such as that in registers shown in FIG.2B) to specify and carry out some floating-point operation), 
d) wherein said decoder circuitry is responsive to a context save operation:
d1) in response to said current context data being marked as having been used to control a context-data-dependent processing operation, to control said processing circuitry to save said current context data to a data location (from FIG.5, when an interrupt occurs (step S2) and floating-point state preservation is enabled (step S3), step S8 will check bit [2] of a control register to determine if a floating-point instruction has used a floating-point context (see paragraphs [0076], [0078], [0084], and [0104]).  If bit [2] indicates such use, FP registers s0-s15 and FPSCR are saved in step S10 (see paragraph [0064] and FIG.3B or 3C).  The current context data could be all of these registers, in which case the data location is a stack (or a memory in which the stack is implemented).  Alternatively, the current context data could be a subset such as FPSCR and s10-s15, in which case the data location comprises the 2nd through 8th entries of the stack from the Pre-IRQ top of stack (e.g. see FIG.3C));
d2) in response to said current context data being marked as having been unused to control a context-data-dependent processing operation, to control said processing circuitry to save default context data to said data location (when bit [2] indicates a floating-point context has not been used at step S8, a default context including only integer registers is saved at step S4.  The default context is all of that shown in FIG.3A (or a subset thereof) and can be said to be stored in the same data location as the current context data, i.e., in the stack, in the memory in which the stack is implemented, and/or in the 2nd through 8th entries from the Pre-IRQ top of stack); and
d3) wherein said default context data is default floating point configuration data (see FIG.3A and paragraphs [0063] and [0091]-[0097].  Register r0 is shown to be used in floating-point instructions (others may be as well).  Also, the xpsr register indicates the current state/configuration of the system, which is a floating-point system since it include floating-point functionality.  Thus, xpsr data could be considered floating point configuration data.  Also, register r15 is the program counter, which is known to be used to fetch instructions, including floating-point instructions.  Therefore, this, too, may hold floating point configuration data.  Link register r14 may indicate a stack pointer of a previous context and an indication of whether it is a floating-point context (paragraph [0030]).  Thus, this is also default floating point configuration data).
e) Craske has not taught that the context save operation is a context save instruction to which the decoder circuitry is responsive.  However, Nakamura has taught a context save instruction (FIG.8) that references a register mask list (FIG.9) that indicates which registers of the context to save (see column 5, lines 16-25).  One of ordinary skill in the art would have recognized that such an instruction would be able to perform the context save of Craske, with the additional benefit of indicating which registers to store.  That is, if an interrupt were to occur in Craske at a time in which a subset of registers s0 to s15 have been used (i.e., holding needed data), then the mask list could be set to store only that subset (e.g. only s0 and s1 in Craske if only s0 and s1 have been used) along with FPSCR and FPEXC.  As such, a context save could take less time and require less storage because fewer data items need to be written.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Craske to decode and execute a context save instruction, as taught by Nakamura, in response to an interrupt, to carry out the context save.  The examiner notes that this instruction, when implemented in Craske, would be modified in apparent ways to carry out the functionality of FIG.5.  That is, the instruction might take particular actions depending on control bit settings.
Referring to claim 2, Craske, as modified, has taught apparatus as claimed in claim 1, wherein said context-data-dependent program instruction is a floating point program instruction, said current context data is floating point configuration data, and said floating point program instruction specifies a floating point processing operation that is dependent upon said floating point configuration data (as discussed above, registers s0-s15 and FPSCR are floating-point context registers that are used for floating-point instructions to carry out floating-point operations.  FPSCR configures at least a rounding mode.  Also, general registers s0-s31 can be said to store configuration data because specific values cause specific operations.  For instance, if s0 = 10 and s1 = 90, then a floating-point add instruction adding s0 and s1 would be configured by the registers to add 10 and 90).
Referring to claim 4, Craske, as modified, has taught apparatus as claimed in claim 1, wherein said processing circuitry operates in a plurality of domains comprising a secure domain and a non-secure domain (see paragraphs [0059], [0134], and [0147].  There is a privilege indication.  Privilege is an indication of security.  With no (or low) privilege, the domain is non-secure), said processing circuitry having access to secure data when operating in said secure domain, said secure data being inaccessible to said processing circuitry when operating in said non-secure domain (a process with privilege accesses the main stack.  Those without privilege operate on the process stack instead of the main stack).
Referring to claim 8, Craske, as modified, has taught apparatus as claimed in claim 1, wherein when said processing circuitry is currently unpermitted to use said context-data program instruction, a fault handling exception is triggered in dependence upon whether said current context data is marked as being used (see paragraph [0034].  When a floating point instruction in an integer context attempts to access floating-point context (the floating context is marked as used), an exception is generated).
Referring to claim 9, Craske, as modified, has taught apparatus as claimed in claim 1, wherein hardware control of selective context data saving is disabled by a software configurable flag such that said current context data is treated as marked as having been used and saved in response to a context save instruction when said hardware control of selective context data saving is disabled (see FIG.5, step S8.  Bit [2], as discussed above, is this software configurable flag.  When disabled, i.e., set such that the answer to S8 is “yes”, the context data is treated as marked as having been used and it is saved).
Referring to claim 10, Craske, as modified, has taught apparatus as claimed in claim 1, wherein said data location is one of: a location within a memory (see FIGs.3A and 3C, for instance, which show context data stored in a location in memory used to implement a stack); and a register within a general purpose register file.
Referring to claim 11, Craske has taught apparatus for processing data comprising:
a) processing circuitry to perform processing operations under control of program instructions  (see FIG.1, circuitry 12, which performs operations in response to instructions (some examples of which are shown on page 8, left column)); and
b) decoder circuitry to decode said program instructions to generate control signals to control said processing circuitry to perform said processing operations (a decoder inherently decodes program instructions to generate signals to control circuitry 12 to perform operations);
c) wherein said decoder circuitry is responsive to a context-data-dependent program instruction and current context data to generate said control signals to control said processing circuitry to perform a context-data-dependent processing operation specified by said context-data-dependent program instruction and said current context data (see paragraph [0064].  Floating-point context data in floating-point registers (FIG.1, 14B, and FIG.2B, s0 to s31) and in FPSCR, which inherently includes control data such as rounding mode, would be used in combination with a floating-point instruction (which operates on/within a floating point context such as that in registers shown in FIG.2B) to specify and carry out some floating-point operation), wherein 
d) said processing circuitry operates in a plurality of domains comprising a secure domain and a non-secure domain (see paragraphs [0059], [0134], and [0147].  There is a privilege indication.  Privilege is an indication of security.  With no (or low) privilege, the domain is non-secure), said processing circuitry having access to secure data when operating in said secure domain, said secure data being inaccessible to said processing circuitry when operating in said non-secure domain (a process with privilege accesses the main stack.  Those without privilege operate on the process stack instead of the main stack), and
e) said decoder circuitry is responsive to a context restore operation:
e1) in response to said current context data being marked as having been used to control a context-data-dependent processing operation, to control said processing circuitry to restore said current context data using stored context data (from paragraph [0099], FIG.5, and the description thereof, when the floating-point context is used and stored (indicated via at least one marked bit), this causes the system to eventually restore the floating-point context (FIG.6, step T9)), and to restore a security domain indicator flag indicative of whether said secure domain has used said current context data (again, when the floating-point data was used and stored to the stack, this results in restoring/reading the link register to determine whether the floating-point context to be restored was used in the secure/non-secure domain (steps T3-T4, and paragraph [0108]), which includes determining whether the main stack is used by a privileged process, or a process stack is used by a non-secure process.  Note that the restore is the reading of the flag in the link register and/or generating any inherent control signal based on reading the link register so as to control the system differently depending on whether the main stack or the process stack is to be accessed); and
e2) in response to said current context data being marked as having been unused to control a context-data-dependent processing operation, to control said processing circuitry to preserve said current context data (when the aforementioned bits are not marked as described above, then the current floating-point context is unused, i.e., not stored on a stack, and thus preserved as a restore will only restore integer context in step T5).
f) Craske has not taught that the context restore operation is a context restore instruction to which the decoder circuitry is responsive.  However, Nakamura has taught a context restore instruction (FIG.8) that references a register mask list (FIG.9), which is stored in a stack next to corresponding saved registers (FIG.10), and which indicates which registers of the context to restore (see the description starting in column 8, line 40).  One of ordinary skill in the art would have recognized that such an instruction would be able to perform the context restore of Craske, with the additional benefit of indicating which registers to restore.  That is, if an interrupt were to occur in Craske at a time in which a subset of registers s0 to s15 have been used (i.e., holding needed data), then the mask list could be set to store only that subset (e.g. only s0 and s1 in Craske if only s0 and s1 have been used) along with FPSCR and FPEXC.  Subsequently, a corresponding restore would only restore those select registers that were previously saved.  As such, a context restore could take less time and require less storage because fewer data items need to be restored.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Craske to decode and execute a context restore instruction, as taught by Nakamura, in response to terminating an interrupt, to carry out the context restore.  The examiner notes that this instruction, when implemented in Craske, would be modified in apparent ways to carry out the functionality of FIG.6.  That is, the instruction might take particular actions depending on control bit settings.
Referring to claim 12, Craske, as modified, has taught apparatus as claimed in claim 11, wherein said context-data-dependent program instruction is a floating point program instruction, said current context data is floating point configuration data, and said floating point program instructions specifies a floating point processing operation that is dependent upon said floating point configuration data (as discussed above, registers s0-s15 and FPSCR are floating-point context registers that are used for floating-point instructions to carry out floating-point operations.  FPSCR configures at least a rounding mode.  Also, general registers s0-s31 can be said to store configuration data because specific values cause specific operations.  For instance, if s0 = 10 and s1 = 90, then a floating-point add instruction adding s0 and s1 would be configured by the registers to add 10 and 90).
Referring to claim 13, Craske, as modified, has taught apparatus as claimed in claim 11, wherein when said processing circuitry is currently unpermitted to use said context-data program instruction, a fault handling exception is triggered in dependence upon whether said current context data is marked as having been used (see paragraph [0034].  When a floating point instruction in an integer context attempts to access floating-point context (the floating context is marked as used), an exception is generated).
Referring to claim 15, Craske, as modified, has taught apparatus as claimed in claim 11, wherein one of: said current context data is one of: restored from a location within a memory (see FIG.6 and note that context data, no matter the type, is popped from stack, i.e., a location within a memory (steps T5, T9, T12); and restored from a register within a general purpose register file.
Referring to claim 16, Craske, as modified, has taught apparatus as claimed in claim 11, wherein hardware control of selective context data saving is disabled by a software configurable flag such that said current context data is treated as marked as having been used in response to a context restore instruction when said hardware control of selective context data saving is disabled (see FIG.5, step S8.  Bit [2], as discussed above, is this software configurable flag.  When disabled, i.e., set such that the answer to S8 is “yes”, the context data will be treated as marked as having been used and it is restored in step T9).
Claims 19-20 are respectively rejected for similar reasons as claims 1 and 11.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Craske in view of Nakamura and the examiner’s taking of Official Notice.
Referring to claim 21, Craske, as modified, has taught the method as claimed in claim 19, but has not taught a virtual machine computer program for controlling a computer to operate in accordance with the method.  However, a virtual machine program is known in the art.  A virtual machine is a software-based computer, with an operating system and applications.  Multiple virtual machines can run on one physical machine, which means physical resource cost could be reduced if one desires to run multiple operating systems (that is, if one wants to run a Windows machine, a Linux machine, and a macOS machine, instead of buying three separate physical machines, a single physical computer/server could run three virtual machines, one for each desired environment.  VMs are advantageous for other known reasons, such as portability.  If a physical machine (or a portion thereof) is failing, or experiencing high latency due to traffic, demand, etc., one or more VMs may be move to a different physical environment.  As such, for various reasons, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to modify Craske to include a virtual machine computer program for controlling a computer to operate in accordance with the method.
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
On page 10 of applicant’s response, applicant argues that registers r0-r3, r12, r14, r15, and xpsr are integer registers and do not store floating point context data, and that one of ordinary skill in the art would have recognized that the two cannot be equated.
While the examiner agrees that at least some of these registers are integer registers, this does not mean that they cannot store floating-point configuration data.  As explained in the rejection, register r0 is shown, in paragraphs [0093]-[0094], as being used to configure the system to perform a floating-point load.  That is, even though r0 holds an integer for use with the VLDR instructions, this integer is floating point configuration data because it partially configures the system to load floating-point data based on the integer in r0.  In other words, the integer register can store floating-point configuration data without storing a floating-point value per se.  Also, the xpsr register indicates the current state/configuration of the system, which is a floating-point system since it includes floating-point functionality.  Thus, xpsr data could be considered floating point configuration data.  Also, register r15 is the program counter, which is known to fetch instructions, including floating-point instructions.  Therefore, this, too, holds floating point configuration data.  Link register r14 may indicate a stack pointer of a previous context and an indication of whether it is a floating-point context (paragraph [0030]).  Thus, this is also default floating point configuration data.  The claim is too broad to preclude such interpretation/rejection.

On page 10 of applicant’s response, applicant argues that the rejection of claim 11 contradicts that of claim 3.
The examiner notes that claim 11 is a different independent claim than that associated with claim 3.  As such, the interpretations (and application of Craske) may differ.

On page 11 of applicant’s response, applicant references paragraphs 29-30 of the final office action and again notes that it is not reasonable to interpret integer data as the default floating-point context data.
The examiner respectfully disagrees for reasons set forth above.

On page 11 of applicant’s response, applicant references paragraphs 31-32 of the final office action and argues that Nakamura has not taught an interrupt.
While the examiner agrees, applicant is arguing the reference separately as opposed to addressing the combination.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  That is, Craske has already taught the interrupt.  As part of interrupt handling, the examiner is asserting that it would be obvious for Nakamura’s instruction to be part of the interrupt handler to carry out the saving of the context data.

On page 11 of applicant’s response, applicant notes that the FOA may be arguing that because instructions and interrupts both exist, it would be obvious to replace one with the other.
The examiner notes that this is not the examiner’s position.  The examiner’s position is to simply perform Nakamura’s instruction when the interrupt occurs in Craske.  Nakamura’s instruction is one means to Craske’s end of storing context data in response to an interrupt occurring.

On page 11 of applicant’s response, applicant argues that because only integer data or integer and floating data are stored, no default floating point data is stored in Craske.
For similar reasons as above, the examiner disagrees.  Any data, integer or otherwise, that is used to fetch floating-point instructions (e.g. register r15), carry out a floating-point operation (e.g. register r0 in paragraph [0093]), or otherwise control/configure a system with floating-point functionality, may be considered floating point configuration data.

On page 12 of applicant’s response, applicant argues that Craske has not taught the claimed restoration “in response to said current context data being marked…”.
The examiner respectfully disagrees.  In response to storing used floating-point context, the restore process of FIG.6 needs to eventually be performed (when the interrupting process terminates in T2).  The restore involves restoring the floating-point context and also restoring a security flag (which is either reading the link register value that indicates whether the secure/non-secure stack was used, or it is the inherent setting of some particular control signal(s) in response to reading the link register to control the system to access the appropriate stack resource (process vs main stack)).

On page 12 of applicant’s response, applicant argues that because T3 occurs before T4, there is no flag restoration “in response to said current context data being marked…”.
Please note the updated rejection.  The examiner notes that the flag restoration occurs in response to the context being marked.  That is, because the context is marked as used, it is stored to a stack.  This in turn requires that restoration ultimately be performed using the process of FIG.6).  The restoration process includes restoring the security indicator in step T3.  Thus, it is not T4 (or even T3) that is mapped to the “in response to” limitation.  The marking occurs before the context is even stored to the stack.  It is the marking that causes the storing to occur.  And because the storing occurs, this ultimately requires the restoring to occur.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183